DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed on April 19, 2021, has been entered. Claims 5-7, 9, 18, and 22-24 remain pending in the application. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 23 and 24 are rejected under 35 U.S.C. 112(d) as being of improper dependent form because claims 23 and 24 depend from claim 21, which has been canceled. Claims 23 and 24 therefore fail to contain a proper reference to a claim previously set forth. For the purpose of examination, claims 23 and 24 will each be interpreted as depending from claim 22.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 5-7, 9, 18, and 22-24 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
claim 22, it is unclear whether “one end” and “other end” in lines 6-7 refer to the first and second ends previously recited in lines 3-4; it is unclear whether “an indicator of one end” in line 22 refers to the first indicator previously recited in line 6; and it is unclear whether “the indicator on the opposite end” in lines 24-25 refers to the second indicator previously recited in line 7. Additionally, the examiner notes that “second indicator” in line 7 should read --a second indicator--. In addition, there is insufficient antecedent basis in the claims for “the bubble float” in line 10, “said bubble float” in line 24, and “said float” in line 25. It appears that “the bubble float” in line 10 should read --the bubble float assembly--, “said bubble float” in line 24 should read --said bubble--, and “said float” in line 25 should read --said bubble float assembly--.
Further regarding claim 22, the limitation “on that edge of the circular disc in alignment with the extension of the golf club head from the golf club shaft” in lines 16-17 renders the claim indefinite, because claim 22 is directed to the alignment device itself, but this limitation appears to define the location of the cut-out portion of the circular disc relative to an extension of a golf club head from a golf club shaft that do not appear to be part of the claimed invention. Therefore, the location of the cut-out portion is indefinite. (Additionally, the examiner notes that there is insufficient antecedent basis in the claim for “the extension” and “the golf club shaft”.) For the purpose of examination, “that edge” will be interpreted to mean simply an edge, and “in alignment with the extension of the golf club head from the golf club shaft” will be interpreted as an intended use of the claimed alignment device (i.e., that the claimed alignment device is intended to be applied to a golf club in the recited alignment, in use).
and the grip” in claim 22, line 18, renders the claim indefinite, because the claim does not clearly and positively recite the grip as part of the invention. The invention of claim 22 appears to be an alignment device comprising a bubble float assembly and a circular disc that is intended for use with a golf club but does not include the golf club as part of the invention. If the grip is not part of the invention, as appears to be the case since the grip is not positively recited, then it is unclear in what sense or to what extent the claimed alignment device would be limited by the recitation of a secondary alignment indicator (i.e., indicia) on the grip.
Claims 5-7 and 9 are rejected in view of their dependency from claim 22. 
Further regarding claim 9, there is insufficient antecedent basis in the claims for “the first installation alignment marking” and “the second installation alignment marking”. Claim 22 recites “a first indicator”, “a second indicator”, and “a secondary alignment indicator”, but does not recite first and second installation alignment markings. It is unclear whether claim 9 refers to two of these indicators or to some other additional alignment markings. 
Regarding claims 23 and 24, the examiner notes that since these claims depend from a canceled claim, the scope of the claims is unclear. As noted above, claims 23 and 24 are interpreted for examination purposes as depending from claim 22. 
Further regarding claim 23, since the grip is not clearly and positively claimed as part of the invention, it is unclear in what sense or to what extent the description of the grip in claim 23 further limits the claimed invention. In addition, there is insufficient antecedent basis in the claims for “said top portion” in line 2. Additionally, it is unclear whether “a secondary alignment indicator” recites in lines 5-6 refers to the same secondary alignment indicator previously positioned--.)
Regarding claim 18, because the grip is not clearly and positively claimed, it is unclear in what sense or to what extent limitations with respect the grip further limit the claimed invention. In addition, there is insufficient antecedent basis in the claims from which claim 18 depends for “the pick element” in line 2 of claim 18. For the purpose of examination, claim 18 will be interpreted as depending from claim 24, which provides antecedent basis for the pick element.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 5-7, 9, 18, and 22-24 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
Regarding claim 22, the original disclosure lacks sufficient written description for the limitation “a secondary alignment indicator provided upon … the grip” (line 18) in combination with a circular disc provided for application to the top of the grip (lines 12-17). An alignment 
Claims 5-7 and 9 are rejected in view of their dependency from claim 22. 
claim 23, there is insufficient written description support for “said secondary alignment indicator provided in the grip with the secondary alignment indicator for centering the bubble in the center portion of the bubble float assembly”, for the reasons discussed above with respect to the same limitation in claim 22. As discussed above, claim 24 is interpreted for examination purposes as depending from claim 22 (since claim 21 has been canceled and there is no other pending independent claim) and is therefore interpreted as including the same limitations of claim 22 which lack sufficient written description, as discussed above.
Regarding claim 18, the examiner notes that claim 18 is interpreted as depending from claim 24 (since claim 24 provides antecedent basis for the pick element, as discussed above in the rejection under 35 USC 112(b)), and claim 24 is interpreted as depending from claim 22 (since claim 21 has been canceled and there is no other pending independent claim). When claims 18 and 24 are interpreted as depending from claim 22, the combination of elements recited in claims 18, 22, and 24 lacks sufficient written description in the original disclosure. Specifically, the original disclosure lacks a description of a bubble float assembly and a circular disc in combination with grip comprising a vent hole and a pick element adapted for fitting into the vent hole. As discussed above for claim 22, the only mention of an alignment device comprising a rod-shaped bubble float assembly and a circular disc that is provided for application to the top of a golf club grip is in the original disclosure at para. 0063, last sentence. Fig. 3 appears to show a similar embodiment including a circular disc (7) with an alternative bubble float assembly in the form of a cap (8; see specification, para. 0046-0047), but no vent hole is illustrated in this embodiment. Fig. 6 shows an alternative embodiment in which the bubble float assembly (52) is applied to a cutout portion (84) in the top (80) of the grip itself 
Regarding claim 24, the subject matter not supported by the original disclosure is “a pick element extending upwardly from the upper end of the said tool” in lines 3-4. As originally disclosed, the pick element (160, Fig. 10) extends downwardly from the hook portion (158). The original disclosure does not describe an installation tool with a pick element extending upwardly from an upper end (the upper end being the upper end 154 of the handle portion 152, opposite the lower end 156 on which the hook portion 158 is integrally formed, Fig. 10, as recited in claim 24, lines 2-3). Therefore, the original disclosure would not reasonably convey to one of ordinary skill in the art that Applicant had possession of the claimed invention at the time the application was filed.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7, 9, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Stockdill (US Patent No. 9,285,187, hereinafter Stockdill) in view of Greenland (US Patent No. 4,843,724, hereinafter Greenland).
Regarding independent claim 22, Stockdill discloses an alignment device (Figs. 11-14; col. 6, line 65-col. 7, line 31) comprising: a bubble float assembly (bubble level vial 182) formed as a circular rod portion having a first end, a second end, and a linear length between the first and second end (see Fig. 14), a liquid encapsulated within the circular rod portion and a bubble formed within the liquid (col. 7, lines 18-19, “a gas bubble trapped in a liquid medium”), first and second indicators (indicia 184; col. 7, lines 21-25) proximate the first and second ends of the rod portion, respectively, with a central portion defined between the first and second indicators (184; see Fig. 14), a top side, and a bottom side; a circular disc (reticle piece 160, Fig. 11; col. 6, line 65-17) having a cut-out portion (well 172) provided within it for accommodating the locating of the bubble float assembly (182) and its linear circular rod portion for installation therein (col. 7, lines 13-15), the cut-out portion (172) arranged along the periphery of the circular disc (160) and on an edge of the circular disc (160; as shown in Figs. 11-14); and a secondary alignment indicator (indicia 80 or 184 on disc portion 60, Fig. 11; col. 5, lines 23-30; col. 7, lines 23-25) provided on the disc (160) for centering of the bubble in the central portion of the bubble float assembly (col. 7, lines 25-29).
The examiner notes that the preamble recitation “for application to a golf hand grip applied to the upper end of a golf club and its golf club head” describes an intended use of the claimed alignment device and does not limit the structure of the claimed device. See MPEP 2111.02. Similarly, the recitations “for application to the top of the said golf club grip” in line is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP 2114(II). In this case, Stockdill teaches the structural limitations of the claim as set forth above. Moreover, Stockdill is inherently capable of use as claimed, without modification, e.g., by simply applying the circular disc of Stockdill to a top of a golf club grip. The examiner notes that the claim does not clearly and positively recite the golf club grip, or any structure configured for affixing the circular disc to a golf club grip. The limitation “provided for application to the top of the said golf club grip” in lines 12-13 is interpreted in view of Applicant’s disclosure as an intended use of the alignment device rather than a functional limitation. In other words, this limitation is understood to mean that the provided disc is intended for application to the top of a golf club grip but need not include any 
The only element of structure lacking from Stockdill is a reflective material covering the bottom side of the bubble float assembly. However, in the art of spirit levels, Greenland teaches (Figs. 2-3) that it is known to cover a bottom side (28) of a bubble float assembly with a reflective material (col. 3, lines 65-68, “reflective tape”) to solve the problem of facilitating viewing of the bubble (38) within the bubble float assembly. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Stockdill by covering the bottom side of the bubble float assembly with a portion of a reflective material, as taught by Greenland, in order to enhance visibility of the bubble (Greenland, col. 3, lines 65-68). 
Regarding claims 5-7, the modified Stockdill teaches the claimed invention substantially as claimed, as set forth above for claim 22. Greenland teaches the portion of reflective material is reflective tape (col. 3, line 67), which is considered to read on the similar terms "reflective foil" (claim 5), "reflective film" (claim 6), and "reflective tape" (claim 7), since all of these terms similarly refer to a thin reflective sheet material.
Regarding claim 9, the modified Stockdill teaches the claimed invention substantially as claimed, as set forth above for claim 22. As discussed above in the rejection of claim 9 under 35 .
Claims 5-7, 9, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Spitzer (US Patent No. 6,468,166, hereinafter Spitzer) in view of Ho (US Patent No. 5,174,572, hereinafter Ho) and Greenland.
Regarding independent claim 22, Spitzer discloses (Figs. 1 and 4) a golf head alignment device (positioning device A, for alignment of club head as shown in Figs. 11-13) for application to a golf club (D) having a grip (C), a head (Figs. 11-13), and a shaft (B), the alignment device (A) comprising: a bubble float assembly (spirit level 56; col. 4, lines 62-63) formed as a circular rod portion (56) having a first end (at left in Fig. 4) and a second end (at right in Fig. 4), a length between the first and second end, a liquid (col. 5, line 1, “liquid”) encapsulated within the circular rod portion and a bubble (air bubble 58, col. 5, lines 1-2) formed within the liquid, first and second indicators (of indicia 60, Fig. 1) provided proximate the first and second ends of the rod portion, respectively, with a central portion of the rod portion defined between the first and second indicators (see indicia 60, Fig. 1), a top side, and a bottom side; a circular disc (body 2; col. 4, lines 10-11) provided for application to the golf club (D) and having a cut-out portion (recess 54, Fig. 5; col. 4, lines 62-63) provided within it for accommodating and locating the bubble float assembly and its circular rod portion (i.e., spirit level 56) for installation therein (Fig. 1), the cut-out portion (54) arranged along the periphery of the disc (2, Fig. 1) and on an edge of the circular disc (2) that, when applied to the golf club (D), is in alignment with an 
The device of Spitzer differs from the claimed device in that Spitzer’s disc is configured to be clamped to the shaft rather than applied to the top of the grip, and in that Spitzer does not explicitly teach the length of the bubble float assembly is linear and the bottom side is covered with a portion of reflective material.
With respect to the location of the disc, Ho teaches (Fig. 3; col. 3, lines 10-43) that it is advantageous to apply a golf head alignment device (position indicator 20 comprising a bubble level, as described at col. 3, lines 30-40) to the top of the grip (12) of a golf club (1), rather than to the shaft (as in prior art devices shown in Figs. 1-2 of Ho), by applying a circular disc (body 210) of the device (20) to the top of the grip (10; col. 3, lines 16-18) instead of clamping the device to the club shaft (as in the prior art shown by Ho in Figs. 1-2), in order to avoid a substantial increase in the cost of the golf club by reducing the number of components required 
With respect to the linear length and the reflective material, in the art of spirit levels, Greenland teaches a conventional bubble float assembly (36, Fig. 2; col. 3, lines 9-11) having a linear length and a reflective material (col. 3, lines 65-68, “reflective tape”) covering a bottom side (28). The examiner notes that the linear length is conventional in the art of bubble levels (col. 3, lines 9-12) and the reflective material solves the problem of facilitating viewing of the bubble (38) within the bubble float assembly, which is the same problem confronting the inventor (see Applicant’s specification, para. 0063). With respect to the shape of the bubble float assembly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Spitzer by replacing the arcuate shape of the bubble float assembly with a conventional linear shape, since this involves the simple substitution of one known shape for a bubble float assembly for another known shape for a bubble float assembly, to yield predictable results. Although Spitzer describes certain advantages of the arcuate shape, namely, for reducing the sensitivity of the spirit level for ready alignment (col. 5, lines 5-8), the examiner notes that it would nevertheless have been obvious to one of ordinary skill in the art to substitute the conventional linear shape in order to simplify the construction of the device if reduced sensitivity of the spirit level is not 
Regarding claims 5-7, the modified Spitzer teaches the claimed invention substantially as claimed, as set forth above for claim 22. Greenland teaches the portion of reflective material is reflective tape (col. 3, line 67), which is considered to read on the similar terms “reflective foil” (claim 5), “reflective film” (claim 6), and “reflective tape” (claim 7), since all of these terms similarly refer to a thin reflective sheet material.
Regarding claim 9, the modified Spitzer teaches the claimed invention substantially as claimed, as set forth above for claim 22. As discussed above in the rejection of claim 9 under 35 USC 112(b), it is unclear which markings are referred to in claim 9. Spitzer further teaches (Fig. .
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Spitzer in view of Ho and Greenland, in further view of Chu et al. (US Patent Pub. 2015/0196814, hereinafter Chu).
Regarding claim 23, the modified Spitzer teaches the claimed invention substantially as claimed, as set forth above for claim 22. As a preliminary note with respect to claim interpretation, the examiner notes again that claim 23 is interpreted for examination purposes as depending from claim 22. Although the grip is not clearly claimed as part of the invention, as discussed above in the rejection under 35 USC 112(b), claim 23 is interpreted for examination purposes as being directed to the golf head alignment device in combination with the golf club grip. In addition, “a secondary alignment indicator” in lines 5-6 is interpreted in view of Applicant’s disclosure as referring to a second installation alignment marking. 
With respect to the prior art, Spitzer teaches the grip (C) has a bottom and the top portion, as discussed above. The modified Spitzer does not teach the secondary alignment indicator is provided in the grip, and Spitzer does not teach a first installation alignment marking near the top of the grip and a second installation alignment marking near the bottom of the grip. With respect to the location of the secondary alignment indicator provided in the grip, the examiner notes that when modifying Spitzer in view of Ho to apply the circular disc to the top of the grip, as discussed above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to locate the secondary alignment indicator (i.e., In re Japikse, 86 USPQ 70. See MPEP 2144.04.VI.C. In this case, the secondary alignment indicator would perform the same function of indicating the central portion of the bubble float assembly, regardless of which surface it is printed on.
With respect to the first and second installation alignment markings, in the art of golf club grips, Chu teaches (Fig. 32) that it is well-known to provide a golf club grip (B) with first and second installation alignment markings (of central mark system 56; para. 0082) near the top and bottom of the grip (para. 0082, Fig. 32; dots, lines, etc. extending between top and bottom margins of grip B). These markings (56) are aligned to be parallel to the leading edge of the club head face (91, Fig. 32; para. 0091-0092; para. 0093, lines 2-6, this being the most common grip alignment), to ensure accurate alignment of the grip relative to the club face (para. 0091-0092). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Spitzer by adding first and second installation alignment markings as taught by Chu near the top and bottom of the grip, in order to ensure accurate alignment of the grip with respect to the club face (Chu, para. 0091-0093, Fig. 11).
 Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Spitzer in view of Ho and Greenland, in further view of Tummillo (US Patent No. 6,796,913, hereinafter Tummillo).
Regarding claim 24, the modified Spitzer teaches the claimed invention substantially as claimed, as set forth above for claim 22. (The examiner notes that claim 24 is interpreted for examination purposes as depending from claim 22, since claim 21 has been canceled.) Spitzer does not teach an installation tool. However, in the golf art, Tummillo discloses (Fig. 1) an installation tool (100) having a handle portion (body 102, capable of use for handling) having an upper end (at right in Fig. 1) and a lower end (at left in Fig. 1), a hook portion (wave-shaped protrusion 118; col. 3, lines 62-67) integrally formed of the lower end of the tool (at left in Fig. 1), and a pick element (nubs 124, col. 4, lines 2-5) extending upwardly from the upper end of the tool (at right in Fig. 1). The hook portion (118) comprises an arcuate top section (curved section adjacent to body 102), an arcuate side section (curved intermediate section of protrusion 118), and a straight bottom section (finger 120). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tool of Tummillo in combination with the alignment device of the modified Spitzer, to provide the advantages taught by Tummillo of repairing ball marks, opening bottles, supporting cigarettes, and/or affixing or removing golf spikes (Tummillo, col. 2, lines 13-42) while practicing golf with the alignment device.
The limitation “for gripping the golf club shaft in providing for an alignment of the club head with the bubble float assembly during installation of the said grip to the upper end of the golf club shaft during installation” describes a functional limitation of the claimed tool. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). In this case, Tummillo teaches each and every structural limitation of the claimed tool, as discussed in detail above, and is moreover formed for gripping (e.g., a cigarette, col. 3, lines 65-67). For these reasons, the tool of Tummillo is understood to be inherently capable of performing the functional limitation of gripping a golf club shaft as claimed. 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Spitzer in view of Ho, Greenland, and Tummillo, in further view of Chu.
Regarding claim 18, the modified Spitzer teaches the claimed invention substantially as claimed, as set forth above for claim 24. (The examiner notes that claim 18 is interpreted as depending from claim 24, since claim 24 provides antecedent basis for the pick element.) Although Spitzer and Ho do not explicitly describe a vent hole of the grip, Chu teaches a vent hole (14, Fig. 1; para. 0055), which is understood to be a well-known and conventional feature of golf club grips. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the grip of Spitzer with a conventional vent hole as taught by Chu so that the grip can be installed in the conventional manner (the conventional function of a vent hole being to vent air as the grip is installed on the club shaft). The limitation “adapted for fitting into the vent hole” is a functional limitation of the claimed pick element. As noted above, an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). In this case, Tummillo teaches a pick element as .
Response to Arguments
Applicant's arguments filed April 19, 2021, have been fully considered but they are not persuasive. 
In response to Applicant’s argument that Spitzer is of different construction because Spitzer clamps about the club shaft rather than being affixed to the top of the club, the examiner notes that Ho provides ample teaching and motivation for one of ordinary skill in the art to modify Spitzer by configured the disc to be applied to the top of the grip rather than clamped to the shaft, as discussed in detail above. In response to Applicant’s argument that Applicant’s device is simpler than Ho’s device which is embedded into the grip sleeve (12), the examiner notes that the claims are silent with respect to the manner of applying the device to the grip and do not exclude an embodiment in which the circular disc of the device is embedded in a mounting seat at the top of the grip, as would be suggested by Ho. In response to Applicant’s argument that Applicant’s linear bubble float assembly is simpler than the arcuate float assembly of Spitzer or the circular float assembly of Ho, the examiner maintains that linear bubble float assemblies are conventional and well-known, as evidenced by Greenland above, and the results of substituting a linear bubble float assembly for the arcuate bubble float assembly of Spitzer would be predictable in view of the teaching of the prior art, as discussed above in the rejection of claim 22 under 35 USC 103. Applicant’s arguments with respect to alleged advantages of Applicant’s bubble float assembly as compared to that of Ho  of the alignment device on the top of the grip. Spitzer’s rod-shaped bubble float assembly is used in a similar manner to Applicant’s rod-shaped bubble float assembly. It is the examiner’s position that it would have been obvious to one of ordinary skill in the art, in view of the teaching of Ho, to simple relocate the device of Spitzer from the club shaft to the top of the grip, for example, by mounting the circular disc in a mounting seat on the top of the grip rather than by clamping the circular disc around the shaft, in order to reduce costs by reducing the number of components required to affix the bubble level to the golf club (Ho, col. 2, lines 3-7).
In response to applicant's argument that Greenland is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). In this case, Greenland is in the art of spirit levels and is reasonably pertinent to the particular problem with which applicant was concerned, namely, the problem of illuminating the spirit level during daytime hours. See Applicant’s specification, para. 0063, “back side 76 may be covered with a portion of a reflective tape or material 78 that reflects light so that the circular rod portion 54 or the liquid 60 and the bubble 62 may be illuminated during daytime hours.” Greenland teaches that adding reflective material to the bottom of the spirit level was a known solution to this same problem. See Greenland, col. 3, lines 65-68, “if desired, the bottom 28 and side walls 30 of the bubble tube . 
With respect to Chu, in response to Applicant’s argument that Chu does not describe use of the alignment markings for aligning a club head alignment device, the examiner notes that claim 23 does not specify any relationship between the installation alignment markings and the alignment device, or describe any function of the installation alignment markings. Chu’s installation alignment markings read on the installation alignment markings as claimed and would have been obvious to incorporate into the invention of Spitzer in order to improve accurate alignment of the grip with respect to the club face (Chu, para. 0091-0093, Fig. 11).
Applicant’s arguments with respect to claims 18 and 24 are moot because new grounds of rejection have been set forth above in response to Applicant’s amendment. Additionally, the examiner notes that the tool now described in claim 24 does not correspond to the tool as originally disclosed, as discussed in the rejection under 35 USC 112(a) above.
Additionally, the examiner notes that the new grounds of rejection in view of Stockdill are set forth above for new claim 22 in view of the greater breadth of the new claim, which is broader than the previously presented claims because it does not clearly claim the golf club grip .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA L DAVISON whose telephone number is (571)270-0189.  The examiner can normally be reached on Monday - Friday, 8:00 a.m. - 4:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.